        Case 1:18-cv-02223-GBD-SN Document 196 Filed 09/11/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
JOEL RICH and MARY RICH,                                       :   Civil Action No. 1:18-cv-02223-GBD-
                                                               :   SN
                                    Plaintiffs,                :
                                                               :   MOTION FOR ADMISSION PRO
                              v.                               :   HAC VICE OF LINDSEY
                                                               :   GODFREY ECCLES
FOX NEWS NETWORK, LLC, MALIA                                   :
ZIMMERMAN in her individual and professional                   :
capacities, and ED BUTOWSKY, in his individual :
and professional capacities,                                   :
                                                               :
                                    Defendants.                :
-------------------------------------------------------------- X

         Pursuant to Rule 1.3(c) of the Local Civil Rules of the United States Courts for the

 Southern and Eastern Districts of New York, I, Lindsey Godfrey Eccles, hereby move this Court

 for an order for admission to practice pro hac vice to appear as counsel for plaintiffs Joel and

 Mary Rich, in the above-captioned case.

         I am a member in good standing of the Washington bar, and there are no pending

 disciplinary proceedings against me in any state or federal court. I have never been convicted of

 a felony. I have never been censured, suspended, disbarred, or denied admission or readmission

 by any court. I have attached the affidavit pursuant to Local Rule 1.3.


 Dated: September 11, 2020                              Respectfully submitted,

                                            By:         /s/ Lindsey Godfrey Eccles___________
                                                        Lindsey Godfrey Eccles
                                                        SUSMAN GODFREY L.L.P.
                                                        1201 Third Avenue, Suite 3800
                                                        Seattle, WA 98101
                                                        Telephone: (206) 516-3880
                                                        leccles@susmangodfrey.com

                                                        Attorney for Plaintiffs Joel and Mary Rich



                                                        1
      Case 1:18-cv-02223-GBD-SN Document 196 Filed 09/11/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify this 11th day of September, 2020, that I caused a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using

the CM/ECF system which will send notification to the attorneys of record.


                                                    s/ Lindsey Godfrey Eccles__________
                                                    Lindsey Godfrey Eccles




                                               2
      Case 1:18-cv-02223-GBD-SN Document 196-1 Filed 09/11/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

JOEL RICH and MARY RICH,                                   Civil Action No. 1:18-cv-02223-GBD-
                                                           SN
                               Plaintiffs,
                         .


FOX NEWS NETWORK, LLC, MALIA
ZIMMERMAN in her individual and professional
capacities, and ED BUTOWSKY, in his individual
and professional capacities,

                               Defendants.


                       AFFIDAVIT OF LINDSEY GODFREY ECCLES
                INSUPPORT OF M0TION TO APPEAR PRO HAC VICE
        I, Lindsey Godfrey Eccles, being first duly cautioned, swear or affirm as follows:

        1.      I am a partner at Susman Godfrey LLP, 1201 Third Avenue, Suite 3800, Seattle,

             Washington 98101.

       2        I submit this affidavit in support of my motion for admission to practice pro hac

vice in the above captioned matter.

        3.      I was admitted to practice law in Washington on June 3, 2003. I am a member in

good standing of the Washington State Bar (Bar No. 33566).


        4.     I have never been convicted of a felony.

        5.     I have never been censured, suspended, disbarred, or denied admissionor

readmission by any court.

        6.     There are no disciplinary proceedings presently aghinst me.

DATED this 10th day of September 2020.

                                                             Liklsey Gddfrey Eccle


                                                 1
       Case 1:18-cv-02223-GBD-SN Document 196-1 Filed 09/11/20 Page 2 of 2




Sworn to before me and subscribed in my       tlt l1
September 10,2020




Jami          Notary Public

My commission expires:        ta




                                          2
     Case 1:18-cv-02223-GBD-SN Document 196-2 Filed 09/11/20 Page 1 of 1




IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                                           )
      IN THE MATTER OF THE ADMISSION                       )                       BAR NO. 33566
                                                           )
                          OF                               )                       CERTIFICATE
                                                           )
           LINDSEY GODFREY ECCLES                          )                            OF
                                                           )
TO PRACTICE IN THE COURTS OF THIS STATE                    )                  GOOD STANDING
                                                           )
____________________________________________



       I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify


                                 LINDSEY GODFREY ECCLES

was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and

all the Courts of the State of Washington on June 3, 2003, and is now and has continuously since

that date been an attorney in good standing, and has a current status of active.



                                                 IN TESTIMONY WHEREOF, I have
                                                 hereunto set my hand and affixed
                                                 the seal of said Court this 10th day of
                                                 September, 2020.


                                                 Susan L. Carlson
                                                 Supreme Court Clerk
                                                 Washington State Supreme Court
      Case 1:18-cv-02223-GBD-SN Document 196-3 Filed 09/11/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
JOEL RICH and MARY RICH,                                       : Civil Action No. 1:18-cv-02223-GBD-
                                                               : SN
                                    Plaintiffs,                :
                                                               :
                              v.                               : ORDER FOR ADMISSION OF
                                                               : LINDSEY GODFREY ECCLES
FOX NEWS NETWORK, LLC, MALIA                                   : PRO HAC VICE
ZIMMERMAN in her individual and professional                   :
capacities, and ED BUTOWSKY, in his individual :
and professional capacities,                                   :
                                                               :
                                    Defendants.                :
-------------------------------------------------------------- X
          The motion of Lindsey Godfrey Eccles for admission to practice pro hac vice in the

above captioned action is granted.

         Applicant has declared that she is a member in good standing of the Washington bar, and

that her contact information is as follows:

Lindsey Godfrey Eccles
Susman Godfrey LLP
1210 Third Ave, Suite 3800
Seattle, WA 98101
leccles@susmangodfrey.com
Phone: (206) 516-3880
Fax:(206) 516-3883

         Applicant having requested admission pro hac vice to appear for all purposes as counsel

for plaintiffs Joel and Mary Rich in the above-entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted pro hac vice in the above

captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.

Dated:
                                              HONORABLE GEORGE B. DANIELS
                                              UNITED STATES DISTRICT JUDGE
